DETAILED ACTION
Claims 1-19 are pending, and claims 1-9 and 16-19 are currently under review.
Claims 10-15 are withdrawn.
Claim 19 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.

Response to Amendment
The amendment filed 8/01/2022 has been entered. Claims 1-18, and newly submitted claim(s) 19, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 6/03/2022.  Applicant’s amendments have not overcome the previous 112(b) rejections as explained below.

Claim Interpretation
The examiner interprets the claims to be directed to a system as noted by applicant in the remarks filed 8/01/2022.  Accordingly, the instant claims are expressly limited to specifically both an apparatus in combination with a composition (powder and binder) as claimed and will be examined accordingly.
It is still noted that the claims still include recitations of functional language pertaining to corresponding apparatus parts of the system (ie. a non-coherent light source…which is sufficient to cause…, etc.) and will still be accordingly treated under MPEP 2114 as will be further explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation of a powder including “80 wt% to 100 wt% metal particles”.  It is unclear to the examiner whether this refers to either: 1) all of the powder particles have a composition of 80 to 100 weight percent metal and a remainder of something else, or 2) 80 to 100 weight percent of the powder particles are metallic particles.  The examiner interprets this recitation to be met by either of the above interpretations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of Gothait et al. (US 2016/0243619) and evidenced by or in view of Cacace et al. (2017, Densification mechanism for different types of stainless steel powders in selective laser melting), and alternatively over the aforementioned prior art and further in view of Wu et al. (2011, Solvothermal synthesis of uniform bismuth nanospheres using poly(n-vinyl-2-pyrrolidone) as a reducing agent).
Regarding claim 1, Sachs et al. discloses a printer for additive manufacturing of powder parts, said printer including a powder bed (which would naturally be supported by an underlying powder bed platform/substrate as recognized by one of ordinary skill), a computer-controlled fluid binder ejector to deposit fluid binder, and a laser light source [col.5 ln.25-35, col.8 ln.22-32, col.18 ln.12-45, col.28 col.29-38, col.32 ln.45-52].
Sachs et al. further teaches completely metal powder (ie. 100% metal powder) having an average particle size of 10 to 200 microns [col.12 In.43-48, col.32 In.5-8].  The examiner considers the aforementioned average particle size of Sachs et al. to meet the claimed recitation of “d50” according to broadest reasonable interpretation.  The examiner notes that the aforementioned particle size of Sachs et overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Sachs et al. further teaches a thermally sensitive binder material including water and a metal salt, wherein said binder can be further contacted with a reducing atmosphere upon heating [col.14 ln.20-50].  The examiner submits that said binder in contact with said heated reducing atmosphere would be naturally include some of the reducing atmosphere within the binder upon contact and subsequent reduction reaction, which meets the claimed limitation of the binder including a thermally activated reducing agent.
Alternatively, Sachs et al. does not expressly teach that the binder includes a reducing agent.  However, this feature would have been obvious in view of the prior ar.  Wu et al. discloses that it is known to utilize poly(n-vinyl-2-pyrrolidone) (PVP) as a reducing agent for reducing metal materials because PVP acts as both a reducing agent and a capping agent to prevent undesired agglomeration [p.1-2].  Therefore, it would have been obvious to modify the binder of Sachs et al. by utilizing PVP as a reducing agent because PVP can also serve as a capping agent as taught by Wu et al.
Sachs et al. does not expressly teach that the light source is a non-coherent light source that generates flash heating at parameters as claimed.  Gothait et al. discloses that both gas discharge lamps (ie. non-coherent) and lasers can be similarly used as a radiation source for additive manufacturing [0028, 0287].  In other words, Gothait et al. discloses gas discharge lamps and lasers to be art-recognized equivalents useful for the same purpose of providing radiation energy in the scope of additive manufacturing.  See MPEP 2144.06.  Therefore, it would have been obvious to one of ordinary skill to substitute the gas discharge lamp of Gothait et al. for the laser light source of Sachs et al. because it is obvious to substitute art-recognized equivalents known for the same purpose.  Gothait et al. further teaches that the radiation source can be a flash light source, which is considered to meet the limitation of flash heating [0187-0188].
The aforementioned prior art does not expressly teach an energy density and temperature as claimed.  However, the examiner submits that this feature would have naturally flowed from the above prior art in view of or evidenced by Cacace et al.  Specifically, the concept of Sachs et al. is disclosed to be applied to selective sintering of stainless steel [col.32 ln.25-27, 45-59].  Cacece et al. further teaches that energy density values of up to 25 J/cm2 are required for additive manufacturing of stainless steels [fig.4].  Thus, the sintering of stainless steel disclosed by Sachs et al. would have naturally been capable of energy densities overlapping with the instant claim when processing stainless steels as evidenced by Cacece et al.  Alternatively, the examiner notes that the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the apparatus of Sachs et al. and Gothait et al. with the particular energy density of Cacace et al. to arrive at the predictable result of an additive manufacturing apparatus that utilizes conventional energy density values as suggested by the aforementioned prior art.  See MPEP 2143(I)(A).  The examiner further notes that achieving the aforementioned energy densities would also result in temperature ranges overlapping with that as claimed because temperature directly correlates to energy as would have been recognized by one of ordinary skill.
Regarding claims 2-3, 5, and 8, the aforementioned prior art discloses the system of claim 1 (see previous).  As stated above, Sachs et al. further teaches stainless steel metal particles.  Sachs et al. further does not specifically require polymers to be included in the binder, which meets the limitation of being “polymer-free”.  Sachs et al. also teaches that the metal salt can be a nitrate and that the reducing agent is hydrogen [abstract, col.16 ln.5-10].
Regarding claim 6, the aforementioned prior art discloses the system of claim 1 (see previous).  Although Sachs et al. does not particularly limit the metal salt size, Wu et al. teaches that the PVP reducing agent is particularly useful for reducing nanosized metal salt to form nanoparticles [“experimental”].
Regarding claim 16, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the recitation of “is to generate…” is an instance of functional language, which merely requires a light source structure capable of generating the claimed pulse energy.  See MPEP 2114.  As stated above, the suggested discharge lamp of Gothait et al. used in the scope of Sachs et al. serves to sinter stainless steel, which overlaps with the claimed range of “up to a melting temperature” as claimed because a sintering point would naturally be expected to be below a melting temperature and therefore within a range of “up to a melting temperature”.
Regarding claim 17, the aforementioned prior art discloses the system of claim 1 (see previous).  As stated previously, Sachs et al. expressly discloses embodiments wherein polymer additions are optional and thus not required (ie. excluded) [col.20 ln.23-28].  Sachs et al. further discloses embodiments such as nickel acetate and nicke nitrate among several others, wherein sintering/infiltration is performed in a furnace [col.22 ln.15-32, col.23 ln.19-21].  The examiner submits that that the furnace of Sachs et al., which achieves sintering temperatures, meets the limitation of a sintering oven.
Regarding claim 18, the aforementioned prior art discloses the system of claim 1 (see previous).  As stated previously, Wu et al. discloses PVP as a reducing agent, which meets the limitation of 2-pyrrolodine.
Regarding claim 19, the aforementioned prior art discloses the system of claim 1 (see previous).  As stated above, Gothait et al. discloses a flash (ie. pulsed) gas discharge lamp.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) and others as applied to claim 1 above, and further in view of Kallas et al. (SU1227338, machine translation referred to herein).
Regarding claim 4, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach using a metal oxide as the reducible metal compound.  Kallas et al. discloses a method of sintering metals [abstract, 0001]; wherein various materials can be utilized as a volatile additive (ie. binder) reacting with hydrogen to accommodate shrinkage during sintering, said materials including metal salts and metal oxides [0026-0029].  In other words, metal salts and metal oxides are disclosed by Kallas et al. to be art-recognized equivalent reducible compounds in the scope of metal powder sintering.  See MPEP 2144.06(I).  Therefore, it would have been obvious to one of ordinary skill to substitute the metal oxide material of Kallas et al. for the metal salt disclosed by Sachs et al. because it is obvious to substitute art-recognized equivalents for the same purpose. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) and others as applied to claim 1 above, and further in view of Jones et al. (US 2015/0165556).
Regarding claim 9, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach a spacing as claimed.  Jones et al. further teaches a powder bed additive manufacturing method [abstract]; wherein the heat source can be located 5 to 150 mm from the powder bed so that any region of powder can be melted at the same time [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by utilizing the heat source distance of Jones et al. to melt any region of powder at the same time.  The examiner notes that the aforementioned ranges of Jones et al. overlap with the instant claim.  See MPEP 2144.05(I).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and without any 112(b) issues.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 is directed to a system as recited in claim 1, wherein said system specifically includes a binder composition including water, metal compound, and reducing agent in amounts as claimed.  There is no prior art of record that teaches or makes obvious these particular ratios.

Response to Arguments
Applicant's arguments, filed 8/01/2022, regarding the 112(b) rejections have been fully considered but they are not persuasive.
The examiner submits that it is still unclear as to whether independent claim requires either: 1) all of the powder particles have a composition of 80 to 100 weight percent metal and a remainder of something else, or 2) 80 to 100 weight percent of the powder particles are metallic particles.  Applicant’s merely remark that “applicant has amended claim 1 herein to clarify this limitation”.  This statement is not considered to further explain or limit the above interpretation.  Accordingly, the examiner cannot concur with applicants and the instant claim is still interpreted as being met by either interpretation 1) or 2).
Applicant’s arguments, filed 8/01/2022, regarding claim interpretation of a “system” vs. an “apparatus” are persuasive.  Accordingly, the examiner notes that the instant claims are expressly limited and directed to a system including: 1) powder composition as claimed, 2) binder composition as claimed, and 3) apparatus parts as claimed.  The instant claims have been interpreted accordingly. 
Applicant’s arguments, filed 8/01/2022, with respect to the previous rejections over Sachs et al. have been fully considered and are moot in view of the new grounds of rejection above.

Conclusion
Claims 1-6, 8-9, 16-19 are rejected.
Claim 7 is objected and contains allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734